ORIGINAL
                                                                                               05/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA '
                                                                                           Case Number: DA 22-0189


                                          DA 22-0189
                                                                       FuLtt11:3
                                                                       MAY 0 3 2022
 DANNY LEE WARNER, JR.,                                              Bowen
                                                                   Clerk of Greenwood
                                                                           supreme Court
                                                                      state or
                                                                               Montana
              Petitioner and Appellant,

       v.                                                              ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Danny Lee Warner, Jr. petitions this Court for an out-of-time appeal. As grounds,
Warner explains that on January 11, 2022, he mailed a timely Notice of Appeal to the Clerk
of the Supreme Court and that in April, he leamed from the Clerk's office that no
documents had been received. He adds that the District Court received a copy of his notice
in January 2022. Warner states that, after receiving the April letter, he filed a letter, Notice
of Appeal, Motion to Proceed on Appeal, and a Request for Production of Transcripts with
this Court.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[J"
       According to available electronic documents, the Eleventh Judicial District Court,
Flathead County, denied Warner's petition for postconviction relief on December 16, 2021.
The District Court filed Warner's Notice of Appeal on January 18, 2022.
       We conclude that Warner has demonstrated extraordinary circumstances to warrant
an appeal. Therefore,
       IT IS ORDERED that Warner's Petition for an Out-of-Time Appeal is GRANTED.
       The Clerk of the Supreme Court is directed to file Warner's accompanying Notice
of Appeal as of the date of this Order.
      The Clerk is also directed to provide a copy of this Order to counsel of record and
to Danny Lee Warner, Jrc:01
      DATED thisa-        day of May, 2022.



                                                             Chief Justice




                                                   L.A6/1            4044
                                                                       ,




                                                             fi r
                                                               Justices




                                           2